Citation Nr: 0924330	
Decision Date: 06/29/09    Archive Date: 07/07/09

DOCKET NO.  08-05 946	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to service connection for a low back 
disability.

2.  Entitlement to service connection for a bilateral foot 
disability.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Tressa J. Gill, Associate Counsel


INTRODUCTION

The Veteran had active service from January 1991 to August 
1991.  She also had periods of active duty for training 
(ACDUTRA) and inactive duty for training (INACDUTRA) in the 
U.S. Army Reserves from February 1975 to August 2003.  The 
Veteran has been credited with 15 years and eight months of 
INACDUTRA.  Her military occupational specialty (MOS) was a 
medical/surgical nurse.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, New York, which denied the Veteran's claims for 
service connection for low back and bilateral foot 
disabilities.  

The Veteran testified before the undersigned Veterans Law 
Judge in December 2008.  A copy of the transcript of this 
hearing has been associated with the claims file.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

A preliminary review of the record discloses a need for 
further development prior to final appellate review.  
38 C.F.R. § 19.9 (2008).  As explained below, the facts and 
circumstances of this case necessitate a remand so that the 
AMC or RO can attempt to obtain additional medical records, 
Reserve unit records that include the dates of the Veteran's 
ACDUTRA and INACDUTRA, and a VA examination that addresses 
whether the Veteran's low back and bilateral foot 
disabilities are linked to her period of active duty, 
ACDUTRA, or to any injuries sustained during a period of 
INACDUTRA.  

Law and Regulations

Active military, naval, or air service includes any period of 
ACDUTRA during which the individual concerned was disabled or 
died from a disease or injury incurred in or aggravated in 
line of duty, or any period of INACDUTRA during which the 
individual concerned was disabled or died from injury 
incurred in or aggravated in line of duty.  38 U.S.C.A. § 
101(21) and (24) (West 2002 & Supp. 2008); 38 C.F.R. § 3.6(a) 
and (d) (2008).

ACDUTRA is, inter alia, full-time duty in the Armed Forces 
performed by National Guards for training purposes.  38 
C.F.R. § 3.6(c)(1) (2008).

It follows from this that service connection may be granted 
for disability resulting from disease or injury incurred or 
aggravated while performing ACDUTRA, or from injury incurred 
or aggravated while performing INACDUTRA.  38 U.S.C.A. §§ 
101(24), 106, 1131 (West 2002 & Supp. 2008).  However, 
presumptive periods do not apply to ACDUTRA or INACDUTRA.  
Biggins v. Derwinski, 1 Vet. App. 474, 477-78 (1991).

Factual Background

The Veteran's service treatment records include two Reports 
of Medical History dated in February and April 1975, which 
reflect that she was in good health without any indication of 
disability.  The Veteran's March 1980 and November 1984 
Report of Medical Examinations reveal that her feet and spine 
were normal at those times.  

A September 1985 report from the emergency room of the 
Patterson Army Hospital in Fort Monmouth, New Jersey shows 
that the Veteran, an Army reservist, was diagnosed with a 
lumbosacral strain.  A possible herniated disc was also 
noted.  She denied any recent trauma.  The Veteran reported 
that she was being followed by a private orthopedist in New 
York.  

The following day, when seen in an orthopedic clinic, the 
Veteran reported that 10 months earlier she was in a plane 
accident in which the tires blew out.  She was found to have 
no neurologic deficit.  An X-ray examination of the Veteran's 
lumbar spine was negative for acute bony injury or 
malalignment.  The vertebral body heights and the 
intervertebral disc spaces appeared to be maintained.  There 
was no evidence of spondylolysis or spondylolisthesis.  

An August 1986 Record of Medical Care includes a history of 
herniated nucleus pulposus (herniated disc), at L-4 and L-5.  
The Veteran was put on light duty, which precluded running, 
push-ups and sit-ups.  

Although her November 1987 Report of Medical Examination 
found the Veteran's  feet and spine to be normal, she 
complained of intermittent back pain with limited motion.  

The Veteran's June 1988 Physical Profile indicates that she 
was excused from physical training for three months due to 
her low back condition.  A September 1989 Physical Profile 
indicates that the Veteran was unable to do physical training 
for six months.  A December 1989 Physical Profile includes a 
notation of a herniated disc at L4.  

A Report of Medical Examination dated in March 1991 (during 
active duty) shows that the Veteran's feet and spine were 
normal.  She did provide a history of swollen or painful 
joints and recurrent back pain, although she stated that she 
did not have current back pain and was in good physical 
health.  It was noted that joint pain in the Veteran's right 
arm was due to a vaccination she received in January 1991.  

A March 1991 neurology consultation showed that the Veteran 
had a tender right trapezius muscle and her right foot had 
"doriflexion all two degrees breakthrough."  
A February 1997 Report of Medical Examination indicates that 
the Veteran's spine and feet were normal.  A history of a 
herniated disc in 1986 was noted at that time.  

A September 1997 treatment record from Ainsworth Army Health 
Clinic in Fort Hamilton, New York, submitted in December 
2006, shows that the Veteran complained of numbness in her 
feet, and the physician found that the Veteran had sprained 
her right foot and ankle.  The physician also noted that the 
Veteran needed metatarsal support for her right foot when 
wearing combat boots.  A September 1997 sick slip reveals 
that she was advised not to wear combat boots, and in October 
1997 the Veteran was put on a Physical Profile for 
metatarsalgia of her right foot.  These latter records were 
received by the RO in December 2008, and she waived RO 
consideration.  

A February 2002 Report of Medical Examination shows that the 
Veteran's feet and spine were abnormal upon clinical 
evaluation.  Specifically, the Veteran was found to have a 
bunion on the right foot, callous over the first metatarsal 
head, and a flattened lumbar sacrum.  The diagnoses included 
degenerative joint disease of the right foot and L-5 spine.  
These disabilities were also noted in a February 2002 letter 
from her treating VA physician and on the Veteran's March 
2002 Physical Profile.  The latter document shows that the 
Veteran was restricted from running and from a two and a half 
mile walk.  A March 2002 Brooklyn podiatry VA Medical Center 
(VAMC) report indicates that the Veteran had plantar 
fasciitis of the right foot and was advised to discontinue 
wearing her boots.  

In May 2006 an examination at the Brooklyn VAMC found the 
Veteran had sciatica and right heel pain.  She was placed on 
light duty for two months.  An August 2006 note shows that 
light duty was extended.  

Upon a September 2006 VA examination it was reported that the 
Veteran had a low back injury during service secondary to a 
fall in 1986, while coming down an emergency chute of a 
failed aircraft.  This physician performed separate spine and 
bilateral foot examinations.  The claims file was reviewed.  
The physician noted that the Veteran had three episodes of 
re-aggravation to her back since 1986, and the most recent 
event occurred in June 2006 when she slipped on water at 
work.  The physician concluded that the Veteran's spine 
disability was most likely caused by or a result of 
activities during active duty and has been aggravated since 
then.  

During the bilateral foot examination, the physician noted 
that the Veteran's medical history included the onset of a 
painful right foot in approximately 1983 while she was in the 
field and had difficulty walking at that time.  During the 
radiology appointment the Veteran complained of a severely 
painful flat foot for the past six years; the X-rays showed 
no old or recent fractures or dislocations.  The physician 
found evidence of swelling, tenderness, and abnormal weight 
bearing.  The Veteran's gait had a decreased hip swing and 
decreased heel strike and toe off.  The physician observed 
that the Veteran's foot disorder was congenital/developmental 
and that her low back pain and change in gait affected her 
foot pain bilaterally.  The diagnosis was arthritis and 
deformity of both feet.  The physician concluded that it is 
as likely as not (50/50 probability) that the Veteran's 
bilateral foot disability was caused by or a result of an 
injury sustained while on active duty and that her injury was 
due to her low back and gait changes.  

During the December 2008 Board hearing, the Veteran explained 
that her back injury occurred around 1986 when she was in 
training in Anaheim, California and was returning on a flight 
that had been rerouted to Hawaii when the plane had to make 
an emergency landing.  The Veteran again referred to a 
private physician who treated her at that time.  The Veteran 
could not recall the dates that she was in Fort Hamilton for 
Reserve duty training, but she stated that this was when she 
started noticing problems with her feet.  The records in the 
claims file from Fort Hamilton are dated in September 1997.  

Analysis

In view of the Veteran's contention that she sustained foot 
and back injuries during periods of ACDUTRA and INACDUTRA, 
the precise dates of such service must be verified.  In 
support of finding that such development is necessary, the 
Board notes that there are positive nexus opinions of record 
linking low back and foot disabilities to injuries sustained 
during undefined service but it is unclear from the record 
whether the Veteran was actually on ACDUTRA or INACDUTRA at 
the time of any of these injuries.  In fact, even after the 
December 2008 Board hearing, when the Veteran was questioned 
repeatedly about this matter, the undersigned cannot conclude 
that the injuries in question occurred during such duty based 
on the current record.   

Since the Veteran has reported that she was being followed by 
a private orthopedist in New York for back and foot 
disabilities, such relevant records must be obtained.  
38 C.F.R. § 3.159(c)(1)(2) (2008).  

Thereafter, the RO must determine whether a new VA 
examination is warranted.  The examiner should review the 
Veteran's claims file and ascertain whether she has any 
current residuals of any back or foot injury that occurred 
during a period of active duty, ACDUTRA, or INACDUTRA.  

In view of the foregoing, this appeal is REMANDED for the 
following action:

1.  The AMC/RO must contact the Veteran 
and obtain all relevant information 
pertaining to evaluation or treatment for 
back and foot disabilities, to include 
treatment from a private physician 
beginning in the 1980s, which is 
referenced in the Veteran's September 1985 
service treatment records and the December 
2008 hearing.  After securing any 
necessary consent from the Veteran, the 
AMC/RO should secure all identified 
records.

2.  The AMC/RO must determine the exact 
dates of the Veteran's periods of ACDUTRA 
and INACDUTRA; obtain her Reserve unit 
records; and secure any additional service 
treatment records that may be available.  

3.  Following the above development, the 
RO must determine whether a new VA spine 
and bilateral foot examination is 
warranted.  If so, the claims file must be 
sent to the examiner for his or her 
review.

If the examination is deemed necessary, 
following a review of the relevant medical 
evidence and the verified periods of active 
duty, ACDUTRA, and INACDUTRA in the claims 
file; obtaining a history from the Veteran; 
the clinical examination and any tests that 
are deemed necessary; the examiner is asked 
to address the following questions:

1.	Is it at least as likely as 
not (50 percent or more 
degree of probability) that 
any low back disability that 
may be present began or was 
aggravated during active 
service, ACDUTRA or INACDUTRA 
or is causally linked to any 
incident of such service, to 
include trauma?

2.	Is it at least as likely as 
not (50 percent or more 
degree of probability) that 
any bilateral foot disability 
that may be present began or 
was aggravated during active 
service, ACDUTRA or INACDUTRA 
or is causally linked to any 
incident of such service, to 
include trauma?

The clinician is advised that the term "as 
likely as not" does not mean within the 
realm of possibility.  Rather, it means 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is medically sound to find 
in favor of causation as to find against 
causation.  More likely and as likely 
support the causal relationship; less 
likely weighs against the claim.

The clinician is further advised that 
aggravation for legal purposes is defined 
as a worsening of the underlying disability 
beyond its natural progression versus a 
temporary flare-up of symptoms.

The examiner is requested to provide a 
rationale for any opinion provided.  If the 
clinician is unable to answer any question 
presented without resort to speculation, he 
or she should so indicate.

4.  Thereafter, the Veteran's claims must 
be readjudicated.  If any benefit sought on 
appeal remains denied, the Veteran and her 
representative must be provided with a 
supplemental statement of the case.  An 
appropriate period of time should then be 
allowed for a response, before the record 
is returned to the Board for further 
review.

The Veteran need take no action until otherwise notified.  
The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

The purpose of this remand is to obtain evidentiary 
development and preserve the Veteran's due process rights.  
No inference should be drawn as to the outcome of this matter 
by the actions herein requested.




The Veteran's appeal must be afforded expeditious treatment.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West 
2002 & Supp. 2008).



_________________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002 & Supp. 2008), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of the 
Veteran's appeal.  38 C.F.R. § 20.1100(b) (2008).





